Title: From George Washington to General William Howe, 13 January 1777
From: Washington, George
To: Howe, William



Sir
Head Quarters Morris town 13 Jany 1777

I am directed by Congress to propose an Exchange of five of the Hessian Feild Officers taken at Trenton for Major General Lee, or if this proposal should not be acceded to, to demand his Liberty upon Parole, within certain Bounds, as has ever been granted to your Officers in our Custody. I am informed from good Authority that your Reason for keeping him hitherto in stricter confinement than usual, is that you do not look upon him in the light of a common prisoner of War, but as a deserter from the British Service, as his Resignation was never accepted of, and that you intend to try him by a Court Martial as such. I will not undertake to determine, how far this Doctrine may

be justifiable among yourselves, but I must give you warning that Major General Lee is looked upon as an Officer belonging to and under the protection of the united independant States of America & that any Violence which you may commit upon his Life or Liberty will be severely retaliated upon the Lives or Liberties of the British Officers or those of their Foreign Allies at present in our hands.
I am sorry that I am again under the Necessity of remonstrating to you upon the Treatment which our prisoners continue to recieve in New York. Those who have lately been sent out, give the most shocking Accounts of their barbarous Usage, which their miserable emaciated Countenances confirm. How very different was their Appearance from that of your Soldiers who have lately been returned to you after a Captivity, of twelve Months And whether this difference in Appearance was owing to a difference of treatment I leave it to you or any impartial person to determine. I would beg that some certain Rule of Conduct towards prisoners may be settled, if you are determined to make Captivity as distressing as possible to those whose lot it is to fall into it, let me know it that we may be upon equal terms For your Conduct must and shall mark mine.
If a real scarcity of the Articles of provision and fuel at this inclement Season is the Cause that our prisoners are debarred them, common humanity points out a mode, which is of suffering them to go home under parole not to serve during the War or until an equal Number are released by us for them.
Most of the prisoners who have returned home have informed me that they were offered better treatment provided they would enlist into your Service. This I believe is unprecedented, and what if true, makes it still more unnecessary for me to apologize for the freedom of Expression which I have used throughout this letter. But it would be criminal [in] me to be silent were such abuses, when made known to me, left unrepresented by me. I am with due Respect Sir yr very hble Servt.
